UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to COMMISSION FILE NUMBER: 0-49737 UNI-PIXEL,INC. (Exact Name of Registrant as Specified in Its Charter) DELAWARE 75-2926437 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 8708 Technology Forest Place, Suite100 The Woodlands, Texas 77381 (Address of Principal Executive Offices) (281) 825-4500 (Issuer’s Telephone Number,Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox As of October31, 2011, the issuer had 7,142,307 shares of issued and outstanding common stock, par value $0.001 per share. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Table of Contents TABLE OF CONTENTS PartI. Financial Information 3 Item 1. Condensed Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets September30, 2011 (unaudited) and December31, 2010 3 Condensed Consolidated Statements of Operations Three and nine months ended September30, 2011 (unaudited) and September30, 2010 (unaudited) 4 Condensed Consolidated Statements of Shareholders’ Equity (Deficit) From December31, 2009 to September30, 2011 (unaudited) 5 Condensed Consolidated Statements of Cash Flows Nine months ended September30, 2011 (unaudited) and September30, 2010 (unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PartII. Other Information 20 Item 6. Exhibits 20 Table of Contents PARTI - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Uni-Pixel,Inc. Condensed Consolidated Balance Sheets September30, December31, (unaudited) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net 48 Total current assets Property and equipment, net of accumulated depreciation of $1,849,314 and $1,543,839, at September30, 2011 and December31, 2010, respectively Restricted cash Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Deferred revenue — Total current liabilities Total liabilities Commitments and contingencies (Note 3) — — Shareholders’ equity Common stock, $0.001 par value; 100,000,000 shares authorized, 7,142,307 shares issued and outstanding at September30, 2011 and 7,131,890 shares issued and outstanding at December31, 2010 Additional paid-in capital Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to these condensed consolidated financial statements. 3 Table of Contents Uni-Pixel,Inc. Condensed Consolidated Statements of Operations (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenue $ Cost of revenues Gross margin Selling, general and administrative expenses Research and development Operating loss ) Other income (expense) Gain on sale of intellectual property — — — Debt issuance expense — ) — ) Interest income (expense), net ) ) Net loss $ ) $ ) $ ) $ ) Per share information Net loss - basic $ ) $ ) $ ) $ ) Net loss - diluted ) Weighted average number of basic common shares outstanding Weighted average number of diluted common shares outstanding See accompanying notes to these condensed consolidated financial statements. 4 Table of Contents Uni-Pixel,Inc. Condensed Consolidated Statements of Shareholders’ Equity (Deficit) Common Stock Total Number Additional Shareholders’ of Shares Amount Paid-In Capital Accumulated Deficit Equity (Deficit) Balance, December31, 2009 $ $ $ ) $ ) Issuance of common stock, net of issuance costs — Conversion of debt and accrued interest into common stock — Stock compensation expense — — — Issuance of warrants to convertible note investors — — — Issuance of warrants to placement agent — — — Net loss — — — ) ) Balance, December 31, 2010 $ $ $ ) $ Stock compensation expense — — — Exercise of stock options 10 — Net loss — — — ) ) Balance, September 30, 2011 (unaudited) $ $ $ ) $ See accompanying notes to these condensed consolidated financial statements 5 Table of Contents Uni-Pixel,Inc. Condensed Consolidated Statements of Cash Flows (unaudited) Nine Months Ended September30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock compensation expense Amortization of deferred loan costs — Bad debt expense — Amortization of discounts on notes payable — Gain on sale of intellectual property — ) Change in operating assets and liabilities: (Increase) decrease in accounts receivable ) Decrease in accounts payable ) ) Increase in accrued interest payable — Decrease in deferred revenue ) — Net cash used in operating activities ) ) Cash flows from investing activities Purchase of property and equipment ) — Proceeds from the sale of intellectual property — Net cash provided by (used in) investing activities ) Cash flows from financing activities Proceeds from convertible notes payable — Payment of deferred loan costs — ) Proceeds from exercise of stock options, net — Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Issuance of warrants to convertible note investors $ — $ Issuance of warrants to Placement Agent $ — $ See accompanying notes to these condensed consolidated financial statements. 6 Table of Contents Uni-Pixel,Inc. Notes to Unaudited Condensed Consolidated Financial Statements Note 1 — Basis of Presentation, Business and Organization Uni-Pixel,Inc., a Delaware corporation, is the parent company of Uni-Pixel Displays,Inc., its wholly-owned operating subsidiary. As used herein, “Uni-Pixel,” “we,” “us,” and “our” refer to Uni-Pixel,Inc. and Uni-Pixel Displays,Inc. Our common stock, par value $0.001 per share, is quoted on the NASDAQ under the ticker symbol “UNXL.” Uni-Pixel is a production stage company delivering its Clearly Superior™ Performance Engineered Films to the Lighting & Display and Flexible Electronics market segments. We have approximately 2 patents issued and 31 patents filed and have extensive expertise, technology know-how and trade secrets—protecting its performance engineered film development and manufacturing platforms. Uni-Pixel’s newly developed UniBoss™ roll-to-roll or continuous flow printed electronics manufacturing process offers high fidelity replication of surface micro structures, advanced micro-optic structures, and conductive elements on thin film.Uni-Pixel can provide these film-based solutions with high fidelity at a lower cost than traditional means available today. Uni-Pixel’s strategy is to develop proprietary Performance Engineered Films for applications in large established markets that are susceptible to technology disruption and can potentially deliver Uni-Pixel high profit growth. We plan to sell our printed films for applications, such as, protective cover film, antennas, touch panel sensors, custom circuitry, etc.A key focus for Uni-Pixel is developing electronic conductive films for use in electronic sensors for consumer and industrial applications.We are currently shipping protective cover films for personal devices. We sell our protective cover film under the Clearly Superior™ or Diamond Guard™ brand.Our strategy is to sell our printed film-based products under the UniPixel label, private labels, and through Original Equipment Manufacturers (“OEM”) brands. Uni-Pixel is exploring the business potential within key application markets and pursuing those markets that offer profitable opportunities either through licensing or partnerships and or direct sales. Uni-Pixel anticipates that its initial film capabilities and partner funded product development capabilities will allow Uni-Pixel to fund and support further technology development and market expansion. We have and will continue to utilize contract manufacturing for prototype fabrication to augment our internal capabilities in the short term. Through Uni-Pixel’s internal research and development efforts, we have established an extensive portfolio of patents and patent applications, as well as other intellectual property rights that support these joint venture, licensing and manufacturing strategies. As of September 30, 2011, Uni-Pixel had accumulated a total deficit of $60.4 million from operations in pursuit of these objectives. Since our inception, we have been primarily engaged in developing our initial product technologies, recruiting personnel, commencing our U.S. operations and obtaining sufficient capital to meet our working capital needs. In the course of our development activities, we have sustained losses and expect such losses to continue through at least December 31, 2012. We will finance our operations primarily through our existing cash and possible future financing transactions. In December 2010, we completed a public offering of 3,450,000 shares of our common stock at a price of $5.00 per share, for gross proceeds of $17.25 million.The net proceeds from the public offering were $15.28 million after deducting underwriting discounts and commissions and offering expenses. As of September 30, 2011, we had cash and cash equivalents of $8.5 million. We believe that our existing capital resources are adequate to finance our operations until at least December 31, 2012 based on our current long-term business plan.However, our long-term viability is dependent upon our ability to successfully operate our business, develop our manufacturing process, sign partnership agreements, develop our products and raise additional debt and equity to meet our business objectives. The Company is subject to a number of risks, including the financial performance of its current products; the potential need for additional financings; its ability to successfully commercialize its product candidates; the uncertainty of the Company’s research and development efforts resulting in future successful commercial products; significant competition from larger organizations; reliance on the proprietary technology of others; dependence on key personnel; uncertain patent protection; dependence on corporate partners and collaborators;as well as other changes in the electronic market industry. 7 Table of Contents Basis of Presentation The condensed consolidated financial statements presented in this quarterly report include Uni-Pixel,Inc. and our wholly-owned subsidiary, Uni-Pixel Displays,Inc. All significant intercompany transactions and balances have been eliminated. Note 2 — Summary of Significant Accounting Policies Interim financial information The condensed consolidated financial statements included herein, which have not been audited pursuant to the rulesand regulations of the Securities and Exchange Commission, reflect all adjustments which, in the opinion of management, are necessary for a fair presentation of financial position, results of operations and cash flows for the interim periods on a basis consistent with the annual audited statements. All such adjustments are of a normal recurring nature. The results of operations for interim periods are not necessarily indicative of the results that may be expected for any other interim period or for a full year. Certain information, accounting policies and footnote disclosures normally included in consolidated financial statements prepared in conformity with accounting principles generally accepted in the United States of America have been omitted pursuant to such rulesand regulations, although we believe that the disclosures are adequate to make the information presented not misleading. These consolidated financial statements should be read in conjunction with our audited consolidated financial statements included in our Form10-K, for the year ended December31, 2010, filed with the Securities and Exchange Commission on March10, 2011. The accounting and reporting policies of the Company conform to U.S. generally accepted accounting principles (GAAP) and to the practices within the technology industry. There have been no significant changes in the Company’s significant accounting policies during the nine months ended September30, 2011 compared to what was previously disclosed in the Company’s Annual Report on 10-K for the year ended December31, 2010. The consolidated financial information as of December31, 2010 included herein has been derived from the Company’s audited consolidated financial statements as of, and for the fiscal year ended, December31, 2010. The Company has evaluated events and transactions subsequent to the balance sheet date. Based on this evaluation, the Company is not aware of any events or transactions that occurred subsequent to the balance sheet date but prior to filing this Quarterly Report on Form 10-Q that would require recognition or disclosure in the Condensed Consolidated Financial Statements. Significant Accounting Policies There have been no material changes to the Company’s significant accounting policies during the nine months ended September 30, 2011, as compared to the significant accounting policies disclosed in Note 2 of the Company’s Consolidated Financial Statements in the Annual Report on Form 10-K for the year ended December31, 2010. Use of estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Examples include provisions for bad debts, useful lives of property and equipment and intangible assets, impairment of property and equipment and intangible assets, deferred taxes, the provision for and disclosure of litigation and loss contingencies, revenue recognition and stock-based compensation. Actual results may differ materially from those estimates. Statement of cash flows For purposes of the statements of cash flows, we consider all highly liquid investments (i.e., investments which, when purchased, have original maturities of three months or less) to be cash equivalents. 8 Table of Contents Concentration of credit risk We maintain our cash primarily with major U.S. domestic banks.The amounts held in interest bearing accounts periodically exceed the Federal Deposit Insurance Corporation (“FDIC”) insured limit of $250,000 at September 30, 2011 and December 31, 2010.The amounts held in these banks did exceed the insured limit of $250,000 as of September 30, 2011 and December 31, 2010.We have not incurred losses related to these deposits. Loss per share data Basic loss per share is calculated based on the weighted average common shares outstanding during the period.Diluted earnings per share also gives effect to the dilutive effect of stock options, warrants (calculated based on the treasury stock method) and convertible notes and convertible preferred stock. The Company does not present diluted earnings per share for years in which it incurred net losses as the effect is antidilutive. At September 30, 2011, options and warrants to purchase 3,489,738 shares of common stock at exercise prices ranging from $5.00 to $30.00 per share were outstanding, but were not included in the computation of diluted earnings per share as their effect would be antidilutive. Recently issued accounting pronouncements In May 2011, the FASB issued ASU No. 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs, to substantially converge the guidance in U.S. GAAP and IFRS on fair value measurements and disclosures. ASU No. 2011-04 clarifies the application of existing fair value measurement and disclosure requirements. ASU No. 2011- 04 is effective for public entities for interim and annual period beginning after December 15, 2011, with early adoption permitted.Implementation had no effect on the Company’s consolidated financial statements. In April 2010, the FASB issued ASU No.2010-17 which establishes authoritative guidance permitting use of the milestone method of revenue recognition for research or development arrangements that contain payment provisions or consideration contingent on the achievement of specified events. This guidance is effective for milestones achieved in fiscal years beginning on or after June15, 2010 and allows for either prospective or retrospective application, with early adoption permitted. Implementation had no effect on the Company’s consolidated financial statements. In January 2010, the FASB issued ASU 2010-06 to improve disclosures about fair value measurements. ASU 2010-6 clarifies certain existing disclosures and requires new disclosure regarding significant transfers in and out of Level 1 and Level 2 of fair value measurements and the reasons for the transfer. The amendments in ASU 2010-06 will be effective for fiscal years beginning after December15, 2010, and for interim periods within those fiscal periods.Implementation had no effect on the Company’s consolidated financial statements. In October 2009, the FASB issued ASU 2009-14 to amend ASC 605, “Revenue Recognition.” The amendments in this update change the accounting model for revenue arrangements that include both tangible products and software elements. The amendments in ASU 2009-14 will be effective for us beginning January1, 2011, with early adoption permitted.Implementation had no effect on the Company’s consolidated financial statements. In October 2009, the FASB issued ASU 2009-13 amending ASC 605 related to revenue arrangements with multiple deliverables. Among other things, ASU 2009-13 provides guidance for entities in determining the selling price of a deliverable and clarifies that the allocation of revenue is based on entity-specific assumptions rather than assumptions of a marketplace participant. Implementation had no effect on the Company’s consolidated financial statements. Accounting Guidance Not Yet Effective Other accounting standards that have been issued or proposed by the FASB or other standards-setting bodies are not expected to have a material impact on the Company’s financial position, results of operations and cash flows. 9 Table of Contents Note 3 — Commitments and Contingencies Leases The Company has entered into a lease for office, warehouse and laboratory facilities in The Woodlands, Texas under a third party non-cancelable operating lease through April 30, 2016. Future minimum lease commitments as of September 30, 2011 are as follows: Year Ending December 31 Three months ending 2011 $ Thereafter Total $ This lease provides the Company with a right to extend the lease term for two additional five year terms or one term of ten years, at the Company’s option. Litigation The Company from time to time may be involved in litigation relating to claims arising out of its ordinary course of business. Management believes that there are no claims or actions pending or threatened against the Company, the ultimate disposition of which would have a material impact on the Company’s financial position, results of operations or cash flows. Note 4 — Redeemable Preferred Stock, Equity, Stock Plan and Warrants Common Stock During the nine months ended September 30, 2011 we issued 10,417 shares of common stock for cash in connection with the exercise of stock options. Stock Incentive Plans The Company has adopted four stock incentive plans: the 2005 Stock Incentive Plan, the 2007 Stock Incentive Plan, the 2010 Stock Incentive Plan and the 2011 Stock Incentive Plan (collectively, the “Stock Incentive Plans”).The Stock Incentive Plans allows for an aggregate of up to 2,300,001 shares of our common stock to be awarded through incentive and non-qualified stock options and stock appreciation rights. Our Stock Incentive Plans are administered by our Board of Directors, which has exclusive discretion to select participants who will receive the awards and to determine the type, size and terms of each award granted.As of September 30, 2011, there were 237,035 shares available for issuance under the Stock Incentive Plans. 10 Table of Contents The following disclosures provide information regarding the Company’s stock-based compensation awards, all of which are classified as equity awards: The Company grants stock options to employees that allow them to purchase shares of the Company’s common stock. Options are also granted to members of the Board of Directors.The Company determines the fair value of stock options at the date of grant using the Black-Scholes valuation model.Most options vest annually over a three-year service period.The Company will issue new shares upon the exercise of stock options. Total compensation expense recognized for options was approximately $3.4million and $2.1 million for the nine months ended September 30, 2011 and September 30, 2010, respectively.The Company has recorded approximately $1.7 million of stock compensation expense in selling, general and administrative expenses and approximately $1.7 million in research and development expense for the nine months ended September 30, 2011 and approximately $1.2 million of stock compensation expense in selling, general and administrative expenses and approximately $0.9 million in research and development expense for the nine months ended September 30, 2010. A summary of the changes in the total stock options outstanding during the nine months ended September 30, 2011 follows: Weighted Average Options Exercise Price Outstanding at December 31, 2010 $ Granted Forfeited or expired ) Exercised ) Outstanding at September 30, 2011 $ Vested and exercisable at September 30, 2011 $ The fair values of the Company’s options were estimated on the date of grant using the Black-Scholes valuation model with the following weighted-average assumptions: Three Months ended September 30, Three Months ended September 30, Nine Months ended September 30, Nine Months ended September 30, Expected life (years) 5years 5years 5years 5years Interest rate 0.88 to 1.51 % 1.76 to 1.80 % 0.88 to 2.04 % 1.76 to 2.41 % Dividend yield — Volatility % Forfeiture rate — At September 30, 2011, there was $5.2 million of total unrecognized compensation cost related to non-vested stock option awards which is expected to be recognized over a weighted-average period of 1.25 years.There were 404,252 options that became vested during the nine months ended September 30, 2011. 11 Table of Contents Common Stock Warrants As of September 30, 2011, the Company has 1,350,521 common stock warrants outstanding with a weighted average exercise price of $6.37 per share.Information regarding outstanding warrants as of September 30, 2011 is as follows: Grant date Warrants Outstanding Exercisable Weighted Exercise Price Remaining Life (Years) December 9, 2004 $ January 10, 2005 $ January 26, 2005 $ June 10, 2009 $ June 30, 2009 $ August 31, 2009 $ September 30, 2009 $ October 2, 2009 $ October 2, 2009 $ December 31, 2009 $ January 29, 2010 $ February 2, 2010 $ March 15, 2010 $ March 29, 2010 $ April 5, 2010 $ December 15, 2010 $ December 20, 2010 $ Total Note 5 — Property, Plant and Equipment A summary of the components of property and equipment at September 30, 2011 and December31, 2010 are as follows: Estimated Useful Lives September 30, December 31, Research and development equipment 3 to 5 years $ $ Leasehold improvements 5 years Computer equipment 5 years Office equipment 3 to 5 years Accumulated depreciation ) ) Property and equipment, net $ $ 12 Table of Contents Depreciation and amortization expense of property and equipment for the nine months ended September 30, 2011 and September 30, 2010 was approximately $305,474 and $182,739, respectively. Note 6 — Fair Value Measurements The Companymeasures its financial assets and liabilities at fair value at each reporting period and non-financial assets and liabilities that are measured and reported at fair value at least annually. In general, fair values determined by Level 1 inputs utilize quoted prices (unadjusted)in active markets for identical assets or liabilities. Fair values determined by Level 2 inputs utilize observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities, quoted prices in markets that are not active or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the related assets or liabilities. Fair values determined by Level 3 inputs are unobservable data points for the asset or liability, and include situations where there is little, if any, market activity for the asset or liability. Cash and cash equivalents, accounts receivable, accounts payable, and accrued expenses are reflected in the accompanying consolidated financial statements at cost, which approximates fair value because of the short term maturity of these instruments. Note 7 —Revenue and Credit Concentrations During the nine months ended as of September 30, 2011 and 2010, sales by customers with more than 10% of revenue were as follows: Nine months ended September 30, 2011 Nine months ended September 30, 2010 Amount % Amount % Company A $ 26 % $ - - % Company B 72 % - - % Company C - - % 43 % Company D - - % 25 % Company E - - % 25 % Total $ 98 % $ 93 % As of September 30, 2011 and December 31, 2010 customers with more than 10% of accounts receivables balances were as follows: As of September 30, 2011 As of December 31, 2010 Amount % Amount % Company D - - % 34 % Company E - - % 43 % Company F - - % 22 % Total $ - - % $ 99 % 13 Table of Contents ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward Looking Statements Some of the information in this report contains forward-looking information that involves risks and uncertainties.Our forward-looking statements express our current expectations or forecasts of possible future results or events, including projections of future performance, statements of management’s plans and objectives, future contracts, and forecasts of trends and other matters.You can identify these statements by the fact that they do not relate strictly to historic or current facts and often use words such as "anticipate," "believe," "plan," "expect," "future," "intend," "may," "will," "should," "estimate," "predict," "potential," "continue," and other words and expressions of similar meaning.No assurance can be given that the results in any forward-looking statement will be achieved and actual results could be affected by one or more factors, which could cause them to differ materially.For these statements, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act. You should also consider carefully the statements under "Description of Business - Risk Factors" in our 2010 Form 10-K, which address factors that could cause our actual results to differ from those set forth in the forward-looking statements. Critical Accounting Policies and Estimates In preparing our Condensed Consolidated Financial Statements in accordance with accounting principles generally accepted in the U.S. and pursuant to the rules and regulations promulgated by the SEC, we make assumptions, judgments and estimates that can have a significant impact on our net income/(loss) and affect the reported amounts of certain assets, liabilities, revenue and expenses, and related disclosures. We base our assumptions, judgments and estimates on historical experience and various other factors that we believe to be reasonable under the circumstances. Actual results could differ materially from these estimates under different assumptions or conditions. On a regular basis, we evaluate our assumptions, judgments and estimates. We also discuss our critical accounting policies and estimates with the Audit Committee of our Board of Directors. We believe that the assumptions, judgments and estimates involved in the accounting for revenue recognition, income taxes, andlong-lived assets, have the greatest impact on our Condensed Consolidated Financial Statements, so we consider these to be our critical accounting policies. Historically, our assumptions, judgments and estimates relative to our critical accounting policies have not differed materially from actual results. There have been no significant changes to our critical accounting policies and estimates during the nine months ended September 30, 2011, as compared to the critical accounting policies and estimates disclosed in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” included in our Annual Report on Form 10-K for the year ended December31, 2010, which was filed with the SEC on March 10, 2011. Recent Accounting Pronouncements See Note 2 of our accompanying Condensed Consolidated Financial Statements for a full description of recent accounting pronouncements and our expectation of their impact, if any, on our results of operations and financial condition. Revenue Recognition:We recognize revenue over the period the service is performed. In general, this requires that four basic criteria must be met before revenue can be recognized: (1)persuasive evidence that an arrangement exists, (2)delivery has occurred or services rendered, (3)the fee is fixed and determinable, and (4)collectability is reasonably assured. Advance payments are deferred until shipment. Revenue from licenses and other up-front fees are recognized on a ratable basis over the term of the respective agreement. 14 Table of Contents Cost of Revenues and Selling, General and Administrative Expenses and Research and Development Expenses:The primary purpose of our facility in The Woodlands, Texas is to conduct research on the development, testing and delivery of our prototype devices, and the commercialization of our products. If, in the future, the purposes for which we operate our facility in The Woodlands, Texas, or any new facilities we open, changes, the allocation of the costs incurred in operating that facility between cost of sales and research and development expenses could change to reflect such operational changes. Research and Development Expenses:Research and development costs are expensed as incurred and include salaries and benefits, costs paid to third-party contractors for research, development and manufacturing of materials and devices, and a portion of facilities cost. Prototype development costs are a significant component of research and development expenses and include costs associated with third-party contractors. Invoicing from third-party contractors for services performed can lag several months. We accrue the costs of services rendered in connection with third-party contractor activities based on our estimate of management fees, site management and monitoring costs and data management costs. Actual costs may differ in some cases from estimated costs and are adjusted for in the period in which they become known. Stock-Based Compensation:We recognize the cost of stock options and restricted stock which requires us to measure the cost of employee services received in exchange for an award of equity instruments based on the grant-date fair value of the award.That cost will be recognized over the period during which an employee is required to provide service in exchange for the award—known as the requisite service period. No compensation cost is recognized for equity instruments for which employees do not render the requisite service. The grant-date fair value of employee share options and similar instruments will be estimated using option-pricing models adjusted for the unique characteristics of those instruments. We apply to all options granted or modified after its effective date and also to recognize the cost associated with the portion of any option awards made before its effective date for which the associated service has not been rendered as of its effective date. RESULTS OF OPERATIONS Comparison of the nine months ending September 30, 2011 and 2010 REVENUES. During the first quarter of 2010 we began to manufacture, market and sell our thin film product. Revenues were $190,297 for the nine months ended September30, 2011 and $140,037 for the nine months ended September30, 2010, an increase of $50,260, or 36%. The revenue for these periods was primarily related to engineering services and the sale and marketing of our thin film product.The primary reason for the increase in revenue is due to an increase in engineering services revenue. COST OF REVENUES. Costs of revenues include all direct expenses associated with the delivery of services including internal labor costs. Costs of revenues were $44,447 for the nine months ended September 30, 2011 and $1,075 for the nine months ended September 30, 2010. SELLING, GENERAL AND ADMINISTRATIVE EXPENSES. Selling, general and administrative expenses increased by 44% or approximately $1,008,000, to $3,293,677 for the nine months ended September30, 2011 from $2,285,178 for the nine months ended September30, 2010.The primary reason for the increase in selling, general and administrative expenses was the issuance of stock options to employees and the related increase in stock compensation expense during the nine months ended September 30, 2011. The major components of the increase are as follows: a) Salaries and benefits increased by approximately $552,000 to $2,185,000 for the nine months ended September30, 2011 compared to $1,633,000 for the nine months ended September30, 2010 due to an increase in salaries to $401,000 for the nine months ended September, 2011 compared to $326,000 for the nine months ended September30, 2010; and stock compensation expense increased to $1,709,000 for the nine months ended September30, 2011 compared to $1,224,000 for the nine months ended September30, 2010; b) Legal expense increased by approximately $2,000 to $157,000 for the nine months ended September30, 2011 compared to $155,000 for the nine months ended September30, 2010; 15 Table of Contents c) Accounting expense increased by approximately $2,000 to $55,000 for the nine months ended September30, 2011 compared to $53,000 for the nine months ended September30, 2010; d) Office expense increased by approximately $1,000 to $15,000 for the nine months ended September30, 2011 compared to $14,000 for the nine months ended September30, 2010; e) Travel expense increased by approximately $67,000 to $74,000 for the nine months ended September30, 2011 compared to $7,000 for the nine months ended September30, 2010; f) Depreciation and amortization expense increased by approximately $122,000 to $305,000 for the nine months ended September 30, 2011 compared to $183,000 for the nine months ended September30, 2010. RESEARCH AND DEVELOPMENT. Research and development expenses increased by approximately $1,346,000 during the nine months ended September30, 2011 to $3,556,515 from $2,211,015 for the nine months ended September30, 2010. The primary reason for the increase in research and development expense is due to the issuance of stock options to employees and the related increase in stock compensation expense during the nine months ended September 30, 2011. As a result of the common stock offering completed in December 2010 that raised $15.3 million, we now have sufficient working capital to continue our research on our newly-developed UniBoss™ manufacturing process for flexible thin-film conductors. The major components of the increase are as follows: a) Salaries and benefits attributable to research and development increased by approximately $1,085,000 to $2,799,000 for the nine months ended September30, 2011 compared to $1,714,000 for the nine months ended September30, 2010 due to an increase in salaries to $934,000 for the nine months ended September30, 2011 compared to $693,000 for the nine months ended September30, 2010; and stock compensation expense increased to $1,696,000 for the nine months ended September30, 2011 compared to $894,000 for the nine months ended September30, 2010; b) Consulting expense attributable to research and development decreased by approximately $25,000 to $87,000 for the nine months ended September30, 2011 compared to $112,000 for the nine months ended September30, 2010; c) Lab expense increased by approximately $290,000 to $466,000 for the nine months ended September30, 2011 compared to $176,000 for the nine months ended September30, 2010 primarily due to increased services related to prototype development; and d) Travel expense attributable to research and development decreased by $24,000 to $49,000 for the nine months ended September30, 2011 compared to $73,000 for the nine months ended September30, 2010. OTHER INCOME (EXPENSE). a) In May2010, the Company sold various intellectual properties recorded at $161,165, net, to Rambus,Inc. for $2,250,000. Rambus intends to license the technology to global lighting and display manufacturers and have Uni-Pixel support their efforts with engineering services and optical Performance Engineered Film sales. Uni-Pixel has no future obligation to provide engineering services to Rambus related to the patents sold. Any engineering services and film sales to Rambus would be entered into under new agreements between Rambus and Uni-Pixel. b) Debt issuance expense was an expense of $461,949 for the nine months ended September 30, 2010 due to the debt raised in the 2nd, 3rd and 4th quarter of 2009 and 1st quarter of 2010. This debt was paid off in full in December 2010. c)Interest income (expense), net increased to income of $10,080 for the nine months ended September 30, 2011 as compared to an expense of ($219,283) for the nine months ended September 30, 2010.The expense for the nine months ended September 30, 2010 was primarily due to less cash on hand and interest expense associated with the debt raised in the 2nd, 3rd and 4th quarter of 2009 and 1st quarter of 2010. NET LOSS. Net loss increased to $6,694,262 for the nine months ended September 30, 2011, as compared to $2,949,628 for the nine months ended September 30, 2010.The approximate $3.7 million increase in net loss is primarily due to the nonrecurring $2.1 million gain from the sale of intellectual property to Rambus and the approximate $1.3 million increase in stock compensation expense. 16 Table of Contents Comparison of the three months ending September30, 2011 and 2010 REVENUES. During the first quarter of 2010 we began to manufacture, market and sell our thin film product. Revenues were $731 for the three months ended September 30, 2011 and $37,273 for the three months ended September 30, 2010, a decrease of $36,542, or 98%. The revenue for these periods was primarily related to engineering services and the sale and marketing of our thin film product.The primary reason for the decrease in revenue is due to a decrease in engineering services revenue.During the quarter ended September 30, 2011, we did not earn any revenue for non-recurring engineering.We expect that, as we develop and improve upon UniBoss, we will earn additional non-recurring engineering revenue and expect to sell the finished products to OEM’s.We do not believe that our research & development fixed assets are impaired or that the useful lives of these assets should be adjusted. COST OF REVENUES. Costs of revenues include all direct expenses associated with the delivery of services including internal labor costs. Costs of revenues were $440 for the three months ended September 30, 2011 and $1,075 for the three months ended September 30, 2010. SELLING, GENERAL AND ADMINISTRATIVE EXPENSES. Selling, general and administrative expenses increased by 46% or approximately $265,000, to $845,675 for the three months ended September 30, 2011 from $580,373 for the three months ended September 30, 2010. The primary reason for the increase in selling, general and administrative expenses was the issuance of stock options to employees and the related increase in stock compensation expense during the three-months ended September 30, 2011. The major components of the increase are as follows: a) Salaries and benefits increased by approximately $94,000 to $438,000 for the three months ended September 30, 2011 compared to $344,000 for the three months ended September 30, 2010 due to a decrease in salaries to $130,000 for the three months ended September 30, 2011 compared to $152,000 for the three months ended September 30, 2010; and stock compensation expense increased to $287,000 for the three months ended September 30, 2011 compared to $167,000 for the three months ended September 30, 2010; b) Legal expense increased by approximately $16,000 to $77,000 for the three months ended September 30, 2011 compared to $61,000 for the three months ended September 30, 2010; c) Accounting expense increased by approximately $9,000 to $17,000 for the three months ended September 30, 2011 compared to $8,000 for the three months ended September 30, 2010; d) Office expense increased by approximately $1,000 to $5,000 for the three months ended September 30, 2011 compared to $4,000 for the three months ended September 30, 2010; e) Travel expense increased by approximately $22,000 to $24,000 for the three months ended September 30, 2011 compared to $2,000 for the three months ended September 30, 2010; f) Depreciation and amortization expense increased by approximately $87,000 to $134,000 for the three months ended September 30, 2011 compared to $47,000 for the three months ended September 30, 2010. RESEARCH AND DEVELOPMENT. Research and development expenses increased by approximately $311,000, or 43%, during the three months ended September 30, 2011 to $1,030,349 from $719,587 for the three months ended September 30, 2010.The primary reason for the increase in research and development expense is due to the issuance of stock options to employees and the related increase in stock compensation expense during the three-months ended September 30, 2011. As a result of the common stock offering completed in December 2010 that raised $15.3 million, we now have sufficient working capital to continue our research on our newly-developed UniBoss™ manufacturing process for flexible thin-film conductors. The major components of the increase are as follows: a) Salaries and benefits attributable to research and development increased by approximately $234,000 to $711,000 for the three months ended September 30, 2011 compared to $477,000 for the three months ended September 30, 2010 due to a increase in salaries to $359,000 for the three months ended September 30, 2011 compared to $285,000 for the three months ended September 30, 2010; and stock compensation expense increased to $293,000 for the three months ended September 30, 2011 compared to $150,000 for the three months ended September 30, 2010; 17 Table of Contents b) Consulting expense attributable to research and development decreased by approximately $59,000 to $13,000 for the three months ended September 30, 2011 compared to $72,000 for the three months ended September 30, 2010; c) Lab expense increased by approximately $131,000 to $244,000 for the three months ended September 30, 2011 compared to $113,000 for the three months ended September 30, 2010 primarily due to increased services related to prototype development; and d) Travel expense decreased by approximately $1,000 to $16,000 for the three months ended September 30, 2011 compared to $17,000 for the three months ended September 30, 2010. OTHER INCOME (EXPENSE). a) Debt issuance expense was an expense of $139,903 for the three months ended September 30, 2010 due to the debt raised in the 2nd, 3rd and 4th quarter of 2009 and 1st quarter of 2010. This debt was paid off in full in December 2010. b)Interest income (expense), net increased to income of $2,637 for the three months ended September 30, 2011 as compared to an expense of ($74,992) for the three months ended September 30, 2010.The expense for the three months ended September 30, 2010 was primarily due to less cash on hand and interest expense associated with the debt raised in the 2nd, 3rd and 4th quarter of 2009 and 1st quarter of 2010. NET INCOME (LOSS). Net loss was $1,873,096 for the three months ended September 30, 2011, as compared to a netloss of $1,478,657 for the three months ended September 30, 2010. Off-Balance Sheet Transactions We do not engage in material off-balance sheet transactions. LIQUIDITY AND CAPITAL RESOURCES We have historically financed our operations primarily through the issuance of common stock and debt and by relying on other commercial financing. During the remainder of 2011, and for the foreseeable future, we will be highly dependent on our net product revenue to supplement our current liquidity and fund our operations. We may in the future elect to supplement this with further debt or equity offerings or commercial borrowing. Operating Activities Cash used in operating activities during the nine months ended September 30, 2011 increased to $3,189,693 as compared to $2,251,511 used for the nine months ended September 30, 2010. This is primarily attributable to an increase in research and development expense for the nine months ended September 30, 2011. Investing Activities Cash used for investing activities during the nine months ended September 30, 2011 was $1,438,186. This is primarily attributable to an increase in the purchase of equipment related to our research and development activities and for anticipated production.Cash flows provided by investing activities during the nine months ended September 30, 2010 was $2,250,000.In May 2010, the Company sold various intellectual properties to Rambus, Inc. for $2,250,000. 18 Table of Contents Financing Activities We have financed our operating and investing activities primarily from the proceeds of private placements and a public offering of common stock, convertible investor notes, and a preferred stock offering. During the nine months ended September 30, 2011, the total net cash provided by financing activities was $73,139, from the net proceed from exercise of stock options.During the nine months ended September 30, 2010, the total net cash provided by financing activities was $666,274, from the net proceeds received from convertible notes payable. Working Capital Our primary sources of liquidity have been short-term loans from private placements of convertible notes, private placements of equity securities, the sale of certain intellectual property and the issuance of 3,450,000 shares of common stock for net proceeds of $15.28 million in December 2010. As of September 30, 2011, we had a cash balance of approximately $8.5 million.We project that current cash reserves, will sustain our operations through at least December31, 2012, and we are not aware of any trends or potential events that are likely to adversely impact our short term liquidity through this term.We expect to fund our operations with our net product revenues from our commercial products, cash, cash equivalents and supplemented by proceeds from equity or debt financings, and loans or collaborative agreements with corporate partners, each to the extent necessary. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not applicable. ITEM 4. CONTROLS AND PROCEDURES. Disclosure Controls and Procedures As of September30, 2011, management, including our Chief Executive Officer and Chief Financial Officer, performed an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures, as defined in Rules13a-15(e)and 15d-15(e)under the Securities Exchange Act of 1934. Based on their evaluation, management concluded that, as of September30, 2011, our disclosure controls and procedures are effective to ensure that material information required to be disclosed by us in the reports that we file or submit under the Securities Exchange Act of 1934, as amended, is recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commission’s rulesand forms, and that it is accumulated and communicated to management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. Changes in Internal Control Over Financial Reporting We maintain a system of internal control over financial reporting that is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of consolidated financial statements for external purposes in accordance with accounting principles generally accepted in the United States. Based on the most recent evaluation, our Chief Executive Officer and Chief Financial Officer have determined that no significant changes in our internal control over financial reporting occurred during our most recent fiscal quarter that have materially affected, or are reasonably like to materially affect, our internal control over financial reporting. 19 Table of Contents PARTII - OTHER INFORMATION ITEM 6. EXHIBITS. Exhibit No. Description of Document Certification of the Chief Executive Officer, President and Principal Executive Officer of Uni-Pixel, Inc., pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (1) Certification of the Chief Financial Officer of Uni-Pixel, Inc., pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (1) Certification of the Chief Executive Officer, President and Principal Executive Officer of Uni-Pixel, Inc., pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (1) Certification of the Chief Financial Officer of Uni-Pixel, Inc., pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (1) 101.INS XBRL Instance Document (2) 101.SCH XBRL Taxonomy Extension Schema (2) 101.CAL XBRL Taxonomy Extension Calculation Linkbase (2) 101.DEF XBRL Taxonomy Extension Definition Linkbase (2) 101.LAB XBRL Taxonomy Extension Label Linkbase (2) 101.PRE XBRL Taxonomy Extension Presentation Linkbase (2) (1) Filed herewith (2) Pursuant to Rule 406T of Regulation S-T, these interactive data files are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933 or Section 18 of the Securities Exchange Act of 1934 and otherwise are not subject to liability. 20 Table of Contents SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. UNI-PIXEL,INC. November 10, 2011 By: /s/Reed Killion Date Reed Killion, Chief Executive Officer and President 21 Table of Contents
